Title: The Captivity of William Henry, 23–28 June 1768
From: 
To: 


The following essay poses a problem of authorship that cannot be conclusively solved. The essay itself is almost beyond doubt a hoax. Its ostensible purpose is to introduce the reader to a book which, insofar as negative evidence can be trusted, was never written. Its real purpose is to poke fun at the white man and to a lesser degree at the Indian. This purpose limits the range of authors who could have written it, but does not help to determine who the writer was.
Although Franklin is an obvious possibility, no direct evidence points to him. The “Captivity” is not mentioned in his correspondence and has not been printed in any previous edition of his works. The first tentative suggestion that he might have been the author came from James R. Masterson in 1938, and the first positive attribution was made in 1950 by Alfred O. Aldridge. The case for Franklin’s authorship rests on five main points. (1) The myth in the “Captivity” about the origin of corn, beans, and tobacco was included in Gottfried Achenwall’s Observations on North America, for which Franklin supplied the information in an interview in 1766. (2) Franklin sent the essay, along with other articles that he unquestionably wrote himself, to his friend Barbeu-Dubourg, who in 1769 had the “Captivity” published in French in the Ephémérides. (3) Franklin included the corn myth in his “Remarks Concerning the Savages of North America” in 1784, where the myth varies in detail from the earlier form but has many verbal resemblances; his aversion to plagiarizing from other authors suggests that in the “Remarks” he was revising his own handiwork of sixteen years before. (4) The gently ironic handling of both Christian and deistic orthodoxy, the use of realistic details for verisimilitude, and the fact that the “Captivity” was the kind of hoax of which Franklin was fond all strengthen the probability that he was the author. (5) Among his papers is an undated fragment in his hand, which is so close in style and content to the “Captivity” that it might be considered as one of several parts of the draft that were deleted before publication, and can even, as indicated below, be assigned a conjectural place in the original. The fragment and the essay both deal with a white man living among the Indians, and a character appears in both under the same name.
These five points are not completely convincing, because arguments can be made against all of them. (1) Achenwall’s version of the corn myth is the barest sketch; the version in the “Captivity” is much more elaborate, and differs in important details and in its setting. (2) Franklin sent Dubourg the work of others, notably Dickinson’s Farmer’s Letters; his sending this essay is therefore no proof of his authorship. (3) He was certainly familiar with the “Captivity” when it first appeared, and he could have remembered it for sixteen years, or even kept a copy with him, and reproduced it in different form in his “Remarks”; the fact that he is not known to have plagiarized may be indicative, but does not preclude his having done so in this case. (4) Generalizations about his irony and use of detail and fondness for hoaxes are in considerable measure subjective, and can be balanced by other generalizations-that the author’s irony, which in some places is almost too subtle and indirect for English readers, is quite unlike the sharpness of Franklin’s early “Silence Dogood Letters” or his later “Edict of the King of Prussia.” (5) The fragment in Franklin’s hand proves only that he was intrigued by fictional Indians. It is perhaps something that he copied, for reasons and at a time unknown. Even if he composed it himself, it may be an unrelated bit of whimsy; the supposition that it was part of a long draft that was later condensed rests on no evidence at all, and the reader must judge, from the fragment as inserted in the text, whether it seems to belong there.
The “Captivity,” it may fairly be said in summary, does not bear clear hallmarks of Franklin’s handiwork. But, if he did not write it, who else could have? It reveals considerable familiarity with the ways and lore of the Five Nations and with the attitude of white traders toward them; it also contains some details that would have been far from common knowledge at the time it was written. The person most likely to have had the requisite information was either Franklin himself or some one close to him, perhaps one of his associates in the Club of Honest Whigs to whom he contributed the material. This hypothesis, that the essay is the product of one man’s knowledge and another man’s pen, would explain why it lacks the sharpness of Franklin’s usual satire. The explanation has one serious drawback, however, which is that he would have been far more likely to use his own ideas than to put them at the service of another.
If the author was not Franklin, alone or with a collaborator, it must have been some one with an odd assortment of information. For the only element of the “Captivity” that is in any sense factual is one of the leading characters, Canassatego; he was a real person, though he has suffered a sea change in the story, and he died five years before William Henry’s supposed capture. The implication is that whoever wrote the essay drew his material from much earlier works, supplemented by Achenwall’s brief mention of the corn myth in the first edition of his Observations, published in German in 1767. Does this conjectural reconstruction of sources, assuming that it is correct, point to any one as author?
The most plausible candidate is Johann Reinhold Forster. He was a German naturalist and nonconformist minister, who had come to England in 1766. After two years of teaching at the dissenters’ academy at Warrington in Lancashire, he and his son went to London in 1768 and devoted themselves to translating Peter Kalm’s account of his travels in North America; their English edition appeared in 1770. Although the elder Forster was elected to the Royal Society in 1767, there is no direct evidence that he knew Franklin before the latter part of 1771. In the preface to his final volume, however, Forster acknowledges the help of a “worthy friend and benefactor” in pointing out errors in Kalm; and one of these corrections requires precise knowledge of Pennsylvania in the 1760’s. All that can be said is that he may have been in touch with Franklin at the time the “Captivity” was written, that his experience equipped him to compose its few references to an English background, that he may have read the German edition of Achenwall and derived the corn myth from it (with embellishments of his own), and that he certainly had, from his work on Kalm, the requisite knowledge of Indian lore. If Franklin was not himself the author, Forster is the most likely one.
Yet subjective considerations cannot be ignored, and they point away from Forster. In the first place his prose was polished, with balanced phrases and sonorous rhythms, and has little resemblance to that of the “Captivity.” In the second place he was endowed with what Matthew Arnold called “high seriousness,” and seems to have lacked entirely the playfulness of this hoax. It is impossible to say that he could not have written it, because he may have had his lighter moments; but it is certainly much more out of character with his other work than it is with Franklin’s.
The case for Franklin as author rests, in short, upon various bits of evidence. In our opinion the most important are the two other versions of the corn myth, Achenwall’s in 1766 and Franklin’s in 1784; the translation of the essay in the Ephémérides; the surviving fragment on Indians in Franklin’s hand; and-negative evidence, admittedly-the unlikelihood that any one else in England at the time, with the possible but improbable exception of Forster, could have been the author. These points in sum are persuasive; they are not conclusive. But Franklin presumably would not have been chagrined to have the essay attributed to him. We are doing so, in accordance with our policy in such doubtful cases, with a question mark. 
Extract from an Account of the Captivity of William Henry in 1755, and of his Residence among the Senneka Indians six Years and seven Months till he made his Escape from them. Printed at Boston, 1766. 4to, Pages 160.
This Writer, who is an Englishman, gives a plain short account of his education in human learning at an academy in Northampton; his settlement in America as a trader with the Ohio Indians; his being surpriz’d and made a prisoner at the breaking out of the late war; his spiritual change or conversion during his sickness and other afflictions; and then among a multitude of other particulars, relating to the Indians, says,
“I had always a facility in learning languages, and the pains I took, after my adoption, to acquire theirs, with the proficiency I soon made in it, ingratiated me a good deal with the Indians, so that in this third year I found myself much respected. Old Canassatego,  a Warrior, Counsellor, and the chief man of our village, used to come frequently to smoke and talk with me, while I work’d at my new business; and many of the younger men would come and sit with him, pleased to hear our conversations. As he saw I was curious on that head, he took a good deal of pains to instruct me in the principles of their eloquence, an art (it may seem strange to say it, but it is strictly true) carried much higher among these Savages than it is now in any part of Europe, as it is their only polite art, as they practise it from their infancy, as every thing of consequence is transacted in councils, and all the force of their government consists in persuasion. He would also often enquire of me concerning our wars, history, customs, arts, &c. and sometimes about our religious opinions. I then regretted that I had so unhappily refused the advantage once in my power, of acquiring store of divine knowledge under the pious instructions of Dr. Doddridge, which my friends of all things wish’d, intending me for the ministry; but my mind was extremely averse to it, and I had abruptly left him against their advice; which obstinacy of mine was the beginning of my misfortunes.
[Fragment in Franklin’s hand:]
I now conceiv’d however, that I might, if I could get the Bible I had so long expected, do some Good among them; and I thought if I could but bring one of these poor dark Souls to the Knowledge of God and Faith in Jesus Christ, it might plead something for me towards obtaining Forgiveness for my past Transgressions, and the Follies of a Life so far misspent. Alaguippy, as I said before,  had promis’d to engage an Albany Handler he us’d to meet near Lake Oneida, to bring me one. I had given him a Note for that purpose to shew the Trader. But between them it was neglected, and I did not get it till near 19 Months after. It came however at length, and glad I was to receive it, tho’ the unconscionable Handler made Alaguippy, as he assur’d me, pay 8 Buckskins and 3 Beavers for it, when it certainly did not cost above 3 or 4 Shillings Sterling at New York. Indeed, says Alaguippy, I should not have given so much for it, but you know you told me it was the best Thing in the World. This and other Impositions I suffer’d from the Handlers while I liv’d as an Indian among the Indians, serv’d to make me see in a stronger Light the Enormity of my own Conduct [missing; fragment ends here]. But enough of that.”
The Writer then goes on to relate sundry conversations he had at different times with the Indians, on religious subjects, occasioned by his acquainting them with parts of our scripture history. These we pass over, as containing little entertainment or information, except the following, by which we may learn how imperfect the Indian ideas are of God, what partial notions they have of the creation, and how widely different from ours their opinions are of those regulations of commerce, by which one nation proposes to make advantage to itself in distressing the trade of others. The Europeans think such regulations wise and good; the Indians, it seems, think them the highest folly and wickedness.
“While I was musing in what manner best to explain this matter to his understanding, Konnedohaga, the young Warrior, took up the discourse, and said, You tell us that the great Manitta made all things in the first six days. I find we know some things that you do not know. Your book does not tell you every thing. At least if your Manitta made all the things of your country in the first six days, it was not so in this Indian country; for some things were not made till many generations after, and they were made by our Manitta’s Daughter. I will tell you, says he, how it happened, as I learnt it when I last hunted among the Oneidas. Nine Oneida Warriors passing near a certain hill, not far from the head of Susquehannah,  saw a most beautiful young Woman descend naked from the clouds, and seat herself on the ground upon that hill. Then they said, this is the great Manitta’s Daughter, let us go to her, welcome her into our country, and present her some of our venison. They gave her a fawn’s tongue broiled, which she eat, and thanking them, said, come to this place again after twelve moons, and you will find, where I now sit, some things that you have never yet seen, and that will do you good. So saying she put her hands on the ground, arose, went up into the cloud, and left them. They came accordingly after twelve moons, and found growing, where she had pressed the ground with her right hand, corn,  where with her left hand, beans; and where her back parts had pressed it, there grew tobacco. At this origin of tobacco, all the young Indians laughed; but old Canassatego, reproving them and the teller of the story, said, you are a young man, or you would not have told before this white man such a story. It is a foolish Oneida tale. If you tell him such tales, what can you expect but to make him laugh at our Indian stories as much as you sometimes do at his? Hearken to me, I will tell you and him all the true story of the beginning of this country, and the making of all things in it; such as I long since learnt it from my mother, who had it from her mother, and so on backwards for a hundred generations.
When we had sat silent a few minutes, he said, white man, hearken to me, hear me Coseagon! You say there is but one great good Manitta. You know of no more. If there were but one, how unhappy must he be, without friends, without companions, and without that equality in conversation, by which pleasure is mutually given and received! I tell you there are more than a hundred of them; they live in the sun and in the moon; they love one another as brethren; they visit and converse with each other; and they sometimes visit, though they do not often converse with us. Every country has its great good Manitta, who first peopled that country. I am now going to tell you how my country was made and peopled.
Then raising his voice, and entering into the council stile and manner of speaking, and with that modulation which I may call the quoting tone, being what they use when repeating messages, treaties, or any thing that has been said by others in former times, distant places, or preceding councils; a tone so particular, that if you come into a council in the middle of a speech, you can tell whether the person speaking is delivering his own sentiments, or reciting those of another; this tone having the same effect in their speeches, and answering nearly the same end, with our marginal inverted comma’s in writing, to distinguish borrow’d passages quoted as authorities; only that the Indians have three differences in the quoting tone, none of which we have in writing, viz. the approving accent, the disapproving, and the uncertain or doubting; and that there is something measured or musical in all these tones. I say, Canasseteego, in the quoting or historical tone, with the approving accent, and with an air of great authority and dignity, went on with his account of the manner in which his country was made and peopled. …
’When our good Manitta raised Akanishionegy out of the great waters, he said to his brethren, how fine a country is this! I will make red men,  the best of men, to enjoy it. Then with five handfuls of red seeds, like the eggs of flies, did he strow the fertile fields of Onondaga. Little worms came out of the seeds, and penetrated the earth, where the spirits who had never yet seen the light entred into and united with them. Manitta watered the earth with his rain, the sun warmed it, the worms with the spirits in them grew, putting forth little arms and legs, and moved the light earth that covered them. After nine moons they came forth perfect boys and girls. Manitta covered them with his mantle of warm purple cloud, and nourished them with milk from his fingers ends. Nine summers did he nurse them, and nine summers more did he instruct them how to live. In the mean time he had made for their use trees, plants and animals of various kinds. Akanishionegy was covered with woods, and filled with creatures. Then he assembled his children together and said, Ye are Five Nations, for ye sprang each from a different handful of the seed I sowed; but ye are all brethren, and I am your father, for I made ye all, I have nursed and brought you up: Mohocks, I have made you bold and valiant, and see, I give you corn for your food: Oneidas, I have made you patient of pain and of hunger, the nuts and fruits of the trees are yours: Sennekers, I have made you industrious and active, beans do I give you for nourishment: Cayugas, I have made you strong, friendly and generous, ground nuts and every root shall refresh you: Onondagoes, I have made you wise, just and eloquent; squashes and grapes have I given you to eat, and tobacco to smoak in council. The beasts, birds and fishes have I given to you all in common. As I have loved and taken care of you all, so do you love and take care of one another. Communicate freely to each other the good things I have given you, and learn to imitate each others virtues. I have made you the best people in the world, and I give you the best country. You will defend it from the invasions of other Nations, from the children of other Manitta’s, and keep possession of it for your selves while the sun and moon give light, and the waters run in the rivers. This you shall do, if you observe my words. Spirits, I am now about to leave you. The bodies I have given you will in time grow old and wear out, so that you will be weary of them; or from various accidents they may become unfit for your habitation, and you will leave them. I cannot remain here always to give you new ones. I have great affairs to mind in distant places, and I cannot again attend so long to the nursing of children: I have enabled you therefore, among your selves, to produce new bodies, to supply the place of old ones, that every one of you when he parts with his old habitation may in due time find a new one, and never wander longer than he chuses under the earth, deprived of the light of the sun. Nourish and instruct your children as I have nourished and instructed you. Be just to all men, and kind to strangers that come among you. So shall you be happy, and beloved by all: and I myself will sometimes visit and assist you. Saying this, he wrapped himself in a bright cloud, and went like a swift arrow to the sun, where his brethren rejoiced at his return. From thence he often looked at Akanishionegy, and pointing shewed with pleasure to his brothers the country he had formed, and the nations he had produced to inhabit it.
Here the five nations lived long and happily, communicating freely to each other as their wants required, all the good things that had been given them; and generations had succeeded generations, when the great evil Manitta came among them, and put evil thoughts into their hearts. Then the Mohocks said, We abound in corn which our brothers have not; let us oblige them to give us a great deal of fruits, beans, roots, squashes, and tobacco, for a very little corn; so shall we live in idleness and plenty, while they labour and live hardly. And in the same manner spoke the other nations. Hence arose discord, animosity, and hatred; insomuch that they were on the point of lifting the hatchet against each other, and miring the earth with brother’s blood. Their Father saw this from the sun, and was angry with his children: A thick blue and red cloud covered all the land, and he spoke to them in thunder; Wretches, said he, did I not freely give to each of you different kinds of good things, and those in plenty, that each might have something in his power to contribute to his brother’s happiness, and so increase the happiness and strengthen the union of the whole; and do you now abuse those gifts to oppress each other; and would one brother, to make himself in imagination more happy, make four brethren in reality more miserable! Ye are become unworthy of the goodness I have shewn you, and shall no longer enjoy my favours. Then the sun of Akanishionegy gave forth darkness instead of light; so that the day was darker than the night; the rivers ran backwards to the mountains, and, with all their fish, re-entered the fountains from whence they sprung, forsaking their ancient beds, and leaving dry the banks they used to water. The clouds witheld their rain, and carried it away to other regions. The surface of the earth became dust; whirlwinds filled the air with it, and every breathing creature was almost stifled; every green thing withered; the birds flew away; the beasts ran out of the country; and last of all the afflicted people famished nearly to death, their dry eyes not having even a tear left, departed sorrowing, and were scattered among the neighbouring nations, begging every where for food from those who despised them for their late wickedness to one another.
Nine summers passed away, and their distress continued. Then the evil spirit left them, for they no longer listened to his counsels: they began mutually to feel and to pity one anothers misfortunes; they began to love and to help each other. The nations among whom they were scattered now began to esteem them, and offered to adopt and incorporate them among themselves: But they said, No, we are still a people, we chuse to continue a people; perhaps our great Manitta will restore us to our country, and we will then remember this your offered kindness. The great Manitta seeing their hearts changed, looked on them with compassion: He spoke, and the sun again gave light; the rivers came again forth from the fountains, and ran rejoicing through the delighted valleys; the clouds again showered on the thirsty earth; the trees and plants renewed their verdure; the birds and beasts returned to the forests; and the five nations, with glad and thankful hearts, went back to repossess their ancient seats. From that time down to the present day, it has been an inviolable rule and custom among the nations, that every Brother is welcome to what a Brother can spare of the good things which the great spirit has caused to spring for him out of the earth.’
All the Indians applauded Canassatego, and said they had heard that good story often, but never before so well repeated. Indeed however absurd and false in its facts, it was admirably expressed and deliver’d. In my account of it, I have been obliged to drop many of the figures, which being unusual to us, would require long explanations; and I must own I think it scarce possible in our language (I am sure it is impossible for me) to do Indian eloquence justice. Canassatego, then made some remarks himself on the story; and told us that the English and French, though they called the Indians brothers, had long practised the same wickedness towards them, making every thing dear that they exchanged with them, and even the things they the English and French exchanged with one another. ‘Corlaer,  says he, first makes Onontio pay dearer for strouds and blankets; then Onontio makes Corlaer pay as much dearer for beaver; what, at best, can either of them get by this, but his own inconvenience and the other’s ill-will? But this is not all. It is for these causes that the great spirit of the white people is now angry with them, and has left them to lift the hatchet, brother against brother, to destroy their own habitations, and bring misery on both their countries.’
I could not let all this pass without modestly remarking that his account of the beginning of things was subject to great uncertainty, as being trusted to memory only, from woman to woman, through so many generations, and might have been greatly altered; whereas the account I gave them was written down by direction of the great spirit himself, and preserved carefully in a book, which was never altered, but had ever remained the same, and was undoubtedly, the truth. Coseagon, says Canassatego, you are yet almost as rude as when you first came among us. When young, it seems you were not well taught, you did not learn the civil behaviour of men. We excused you: it was the fault of your instructors. But why have you not more improved, since you have long had the opportunity from our example? You see I always believed your stories, why do you not believe mine? Alaguippy and the other Indians kindly made some apology for me, saying I should be wiser in time; and they concluded with an observation which they thought very polite and respectful towards me, that my stories indeed might be best for white people, but Indian stories were undoubtedly best for Indians.
Now it is well known that some who have before me been among these Indians, have reported highly of their stories, as if there were something super-excellent in them. I have therefore given this story of theirs at full length translated as well as I am able; and I can faithfully assure my readers it is one of their very best, by which may be seen the miserable darkness these poor creatures labour under, and how far inferior their best instructions do appear when compared with the unerring oracles that we possess, and the histories contained in them.”
